



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Millership
                v. HMTQ,









2004 BCCA
            9




Date: 20040107





Docket: CA030551

Between:

Kevin James
      Millership

Appellant

(
Plaintiff
)

And

Her Majesty
      the Queen in Right of the
Attorney General of Canada and
Her Majesty the Queen in the Right of the

Attorney
      General of the Province of British Columbia

Respondents

(
Defendants
)












Before:



The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Donald





The Honourable
            Mr. Justice Oppal




Oral Reasons for Judgment








Appellant appearing in person





S. Gaudet



Counsel for the Respondent, Department
            of Justice





G. Morley



Counsel for the Respondent, Ministry of
            the Attorney, B.C.





Place and
            Date of Hearing:



Vancouver, British Columbia









January 5 & 6, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





January 7, 2004




[1]

RYAN,
        J.A.
: This is an appeal from the decision of
        a Supreme Court justice dismissing the appellants claims for damages
        caused to him by water fluoridation based on negligence, nuisance, and
        the principles of
Rylands v. Fletcher
; and for a series
        of declaratory judgments and injunctive relief based on a
Charter
and
        constitutional challenge to the validity of legislation that permits
        the fluoridation of water.

[2]

After
      a 15-day summary trial under Rule 18A Mr. Justice Powers dismissed the
      appellants action in lengthy reasons for judgment pronounced 16 January
      2003.  The judgment is reported and may be found on Quicklaw at [2003]
      BCJ No. 109.

[3]

In
      1961 the City of Kamloops passed by-law 1477 which provided for a municipal
      referendum on fluoridation.  Kamloops began to fluoridate its water in
      1963 and continued until 2001 when a referendum, taken in accordance with
      s. 523(1) of the
Local Government Act
, R.S.B.C. 1996, c.
      323, defeated the motion to fluoridate.

[4]

The
      appellant, who was born in 1971 in Kamloops, noticed streaks on his teeth
      when he was 15 or 16 years old.  A letter of opinion from his dentist dated
      19 February 2001 indicated that the appellant could have a very mild fluorisis.  The
      trial judge found as a fact that drinking fluoridated water could have
      contributed to the appellants fluorisis.  The trial judge concluded that
      the appellant had established causation on the balance of probabilities.

[5]

Nonetheless,
      the trial judge dismissed the appellants tort claims.  His decision was
      founded on his conclusion, on the basis of evidence before him, that while
      there is some difference of opinion over the relative benefits and risks
      associated with public water fluoridation, the predominant view among scientists
      and members of the medical and dental professions is that, at the recommended
      levels, public water fluoridation is an effective and economical measure
      for reducing dental caries that does not pose a risk to human health.  By
      relying on the predominant view it could not be said that the respondents
      had fallen below the standard of care owed by them to the appellant.

[6]

The
      reasoning of the trial judge refusing injunctive relief was premised on
      his findings of fact as to the prevailing scientific wisdom of the safety
      and effectiveness of water fluoridation.  Thus, the trial judge dismissed
      the claims based on alleged breaches of the
Charter
and the
vires
of
      the
Local Government Act
.

[7]

For
      this reason much of the appellants argument in this Court, in his factum
      and in his oral presentation, dealt with the reasonableness of the finding
      of the trial judge that the evidence supported a conclusion that fluoridation
      is a safe and effective means of promoting dental health.

[8]

The
      standard of review of factual findings in a civil case was set out recently
      by the Supreme Court of Canada in
Housen v. Nikolaisen
[2002]
      2 S.C.R. 235.  The court said at para. 22:

[22] Although we would agree that it is open to an appellate court to
      find that an inference of fact made by a trial judge is clearly wrong,
      we would add the caution that where evidence exists to support this inference,
      an appellate court will be hard pressed to find a palpable and overriding
      error.  As stated above, trial courts are in an advantageous position when
      it comes to assessing and weighing vast quantities of evidence.  In making
      a factual inference, the trial judge must sift through the relevant facts,
      decide on their weight, and draw a factual conclusion.  Thus, where evidence
      exists which supports this conclusion, interference with the conclusion
      entails interference with the weight assigned by the trial judge to the
      pieces of evidence.

[9]

In
Van
          de Perre v. Edwards
[2001] 2 S.C.R. 1014 the Supreme Court
          of Canada said this about the standard of review at para. 15:

[15] As indicated in both
Gordon
and
Hickey
, the approach
      to appellate review requires an indication of a material error.  If there
      is an indication that the trial judge did not consider relevant factors
      or evidence, this might indicate that he did not properly weigh all of
      the factors.  In such a case, an appellate court may review the evidence
      proffered at trial to determine if the trial judge ignored or misdirected
      himself with respect to relevant evidence.  This being said, I repeat that
      omissions in the reasons will not necessarily mean that the appellate court
      has jurisdiction to review the evidence heard at trial.  As stated in
Van
      Mol (Guardian ad Litem of) v. Ashmore
(1999), 168 D.L.R. (4
th
)
      637 (B.C.C.A.), leave to appeal refused [2000] 1 S.C.R. vi, an omission
      is only a material error if it gives rise to the reasoned belief that the
      trial judge must have forgotten, ignored or misconceived the evidence in
      a way that affected his conclusion.  Without this reasoned belief, the
      appellate court cannot reconsider the evidence.

[10]

The
      evidence in the case at bar included a series of studies, reports, articles
      and discovery evidence of experts.  It was against that background that
      the trial judge analyzed the issues raised by the appellant.  After examining
      and discussing a large number of legal issues raised by the appellant the
      trial judge turned specifically to the expert evidence placed before him.  He
      said this at paras. 63  65:

[63]
        In this case, there is a great deal of evidence from all of the parties
        dealing with
      the risks and benefits of publicly fluoridated water.  There is a dispute
      between the parties whether fluoridation of public water has any benefits
      or clinically insignificant benefits, and whether it poses risks including
      skeletal fluorosis, osteoporosis, hip fractures and cancer.



[64]
        Clearly, this is a case where expert evidence is necessary, and in evaluating
        that evidence,
      I have to consider the qualifications of the expert presenting it, and
      also consider whether they are impartial.  An expert opinion that wears
      the cloak of an advocate should be given little weight if it is admissible.  (
Cogar
      Estate v. Central Mountain Air Services Ltd.
(1992), 72 B.C.L.R. (2d)
      292 (C.A.) at p. 308).  In weighing conflicting scientific evidence, the
      province argues that publication and peer review are an important component
      of good science because it increases the likelihood that substantive flaws
      in methodology will be detected, and that general acceptance in the relevant
      scientific community is also important.  It is possible for the majority
      of the scientific or professional community to be wrong, but the province
      argues it is unlikely the court will be in a better position than the mainstream
      researchers and practitioners in determining the validity or accuracy of
      the conclusions.  (
Daubert v. Merrell Dow Pharmasuticals
,
509
      U.S.579 (1993), Approved
R. v. J-LJ
, [2000] 2 S.C.R. 600 at para.
      33).



[65] The province refers to a number of cases in which courts have concluded
      that fluoridation is effective at reducing dental care and has no proven
      adverse health effects other than mild dental fluorosis.  It is important
      to keep in mind that those are determinations of fact, not of law, and
      depend on the evidence which was presented to the court.  The body of scientific
      evidence changes over time as more research is done, and as that research
      continues to be analyzed.

[11]

After
      referring to a number of cases, the trial judge stated his conclusion this
      way at para. 67:

[67] The province is correct when it argues that the mainstream or orthodox
      view of the dental and medical professions, and among scientific researchers,
      is that fluoridation is a safe and effective practice for reducing dental
      caries.  The evidence relied upon by Mr. Millership does not agree with
      this view.

[12]

The
      mainstream view has led to the recommendation that public water be fluoridated
      by a number of public bodies.  As the trial judge at para. 75 of his reasons
      for judgment stated:

[75] In its argument, Canada indicates that public water fluoridation
      has been recommended by the Federal Provincial Territorial Subcommittee
      and by nearly one hundred other public health bodies, including Health
      Canada, the Canadian Dental Association, the Canadian Medical Association,
      U.S. Food and Drug Association, the World Health Organization Expert Committee
      on Oral Health Status, the U.S. Centre for Disease Control, the American
      Dental Association, the American Medical Association, the American Dietetic
      Association, the U.S. Surgeon General, the National Toxicology Program
      of the United States, the United States Public Health Service and the U.S.
      National Institute of Dental and Cranial Facial Research.

[13]

The
      trial judge recognized that he need not accept the mainstream view as correct.  He
      examined many of the reports filed by the appellant which postulated health
      risks associated with public water fluoridation.  In the end the trial
      judge found that many of the scientific studies were inconclusive or inconsistent
      with respect to the question of serious health risks posed by fluoride.  He
      concluded that he should accept the evidence placed before him by the respondents.

[14]

In
      this Court the appellant submitted that the trial judge should not have
      rejected the evidence of a number of his experts who, he submitted, cogently
      represented the current mainstream of thought dealing with the issue of
      water fluoridation.

[15]

In
      my view the arguments of the appellant must fail.  On an examination of
      the whole of the evidence it was open to the trial judge to reach the conclusions
      that he did and to find that the views of the appellants experts have
      not yet taken hold as the mainstream view.  This Court is mandated to pay
      deference to the findings of the trial judge unless they are demonstrably
      unreasonable or based on an identifiable misapprehension of the evidence.  The
      evidence of the respondents amply supported the findings of the trial judge.  As
      counsel for the province has submitted, the fact that there might be competing
      views as to the safety and effectiveness of public water fluoridation,
      or that some may disagree with the public policy decision to permit fluoridation,
      does not constitute a reversible error on the part of the trial judge.

[16]

The
      critical findings of fact with respect to the safety of public water fluoridation
      are dispositive either directly or indirectly of all of the remedies sought
      by the appellant.  For that reason it is unnecessary for this Court to
      examine other grounds of appeal raised by the appellant.

[17]

I
      would therefore dismiss the appeal.

[18]

DONALD,
        J.A.
: I agree.

[19]

OPPAL,
        J.A.
: I agree.

[20]

RYAN,
        J.A.
: The appeal is dismissed.

The Honourable Madam Justice Ryan




